Saxe, J. (dissenting in part).
I I respectfully disagree with the majority insofar as it dismisses the complaint in its entirety as against defendant Federation Employment and Guidance Service, Inc. (FEGS). I would affirm that part of the order denying defendants’ dismissal motion as regards plaintiffs cause of action against FEGS based upon a theory of negligent supervision.
Defendant Bernard Derr stabbed 10-month-old Isabella Avins with a knife as her nanny wheeled her down the street in her stroller. Derr had a history of mental illness, and was under the care of the New York State Office of Mental Health. The complaint alleges that Derr been placed in housing operated by FEGS based on his qualification for outpatient mental health assistance; that FEGS’ nonmedical employees undertook to daily monitor Derr’s mental condition to ascertain whether he was taking his prescribed medication and attending assigned programs, and whether he needed medical assistance from outside sources; that Derr’s behavior had become increasingly erratic; that he was accumulating knives in his apartment; and *38that, as FEGS’ employees were aware, he had begun to argue with his roommates. Given every favorable intendment, these allegations are sufficient to potentially establish that FEGS undertook, to some degree, the monitoring of Derr’s known psychiatric condition such as would establish the requisite special relationship between FEGS and Derr, creating a duty of care on the part of FEGS to protect members of the general public in the vicinity of FEGS’ housing site from Derr’s known or reasonably discoverable violent propensities (see Rivera v New York City Health & Hosps. Corp., 191 F Supp 2d 412, 417 [SD NY 2002]). While the complaint against two homeless shelters was dismissed in Rivera, in the absence of allegations that would tend to show that the defendants had any right or ability to monitor the person who attacked that plaintiff, the majority incorrectly equates the facts alleged in that case with those alleged here. In contrast to Rivera, the complaint here contains several allegations tending to establish that defendants had some right and ability to monitor their client’s conduct and take appropriate actions, but failed to do so. Accordingly, it was appropriate for the motion court to sustain the negligent supervision claim.
Gonzalez and Sweeny, JJ., concur with Andrias, J.; Mazzarelli, J.E, and Saxe, J., dissent in part in an opinion by Saxe, J.
Order, Supreme Court, New York County, entered April 4, 2007, reversed, on the law, without costs, defendants-appellants’ motion pursuant to CELR 3211 (a) (7) granted and the complaint dismissed as against defendants-appellants. The Clerk is directed to enter judgment accordingly.